DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/193,605 is responsive to the communication filed 01/04//2021, in response to the Non-Final Rejection of 10/04/2021. Claim 2 has been canceled. Claims 1, 3-6, 9, 10, and 20 have amended. New claim 21 has been added. Claims 1, 3-21 have been submitted for examination and are pending.

Response to Arguments
3.    In response to communication filed on 01/04/2022, the claim objections with respect to claim 1, 6, 9, 11, 19, and 20 have been withdrawn in view of the amendment and remarks.
	In response to communication filed on 01/04/2022, the amendments to Drawings have been considered by the Examiner and the replacement of drawings were accepted and has been placed of record in application file.
4. 	Applicant’s remarks, see pages 6-12, with respect to the amendment and argument have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
5.	Claims 1, 3-21 are allowed.

Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The prior art either singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants amendment and associated remarks filed 01/04/2022.

	Most Pertinent Prior Art(s):
Chuang et al. (US2019/0082191A1) 
Chen et al. (US 2018/0359483A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
 (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486